Order entered October 17, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00805-CR
                                     No. 05-18-00830-CR

                            ROBERT RICHARDSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-76782-U, F17-18579-U

                                          ORDER
       Before the Court is appellant’s October 15, 2018 pro se motion to extend the time to file

his pro se response to counsel’s Anders brief. We GRANT the motion and ORDER appellant’s

pro se response filed no later than December 5, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE